Citation Nr: 1440329	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.   

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

4.  Entitlement to service connection for a left knee disorder.  

5.  Whether new and material evidence has been presented to reopen a claim of service connection for right knee disorder.

6.  Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2014, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.

In a March 1998 rating decision, service connection for a bilateral knee disorder and fibromyalgia was denied.  In July 1998, additional medical evidence was received pertaining to service connection for fibromyalgia, so the March 1998 decision did not become final as to that issue.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Nonetheless, that issue is withdrawn, per below.  With regard to service connection for a bilateral knee disorder, there was finality as explained below so that issue has been recharacterized as indicated on the front page of this decision.

The issues of service connection for right ankle, left knee, and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  July 1, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of her appeal as to the issue of service connection for fibromyalgia is requested.

2.  Right shoulder disability, variously diagnosed as myofascial pain syndrome, impingement syndrome, and right rotator cuff tendinopthy is attributable to service.  

3.  In March 1998, the RO denied service connection for a bilateral knee disorder.  The Veteran did not appeal.

4.  Evidence submitted since the RO's March 1998 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by Veteran's representative as to the issue of service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Right shoulder disability, variously diagnosed as myofascial pain syndrome, impingement syndrome, and right rotator cuff tendinopthy was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  The RO's March 1998 rating decision which denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

4.  New and material evidence has been received since the RO's March 1998 rating decision; thus, the claim of service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fibromyalgia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran's and her representative have withdrawn her appeal as to the issue of service connection for fibromyalgia, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that matter and it is dismissed.

Right Shoulder

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran testified and the record reflects that she injured her right shoulder several times during service.  In the early 1990's, she was treated for right shoulder pain.  In April 1994, she was hit by a car, then was thrown, hitting a sign and landing in a ditch.  She was subsequently treated, in pertinent part, for right shoulder/scapular, deltoid, rhomboid pain.  She was variously diagnosed as having post-traumatic right periscapular myofascial pain syndrome, myofascial pain syndrome of the right shoulder, right rhomboid strain, and right trapezius injury.  She participated in physical therapy as well as occupational therapy.  

Post-service, a July 1998 VA record noted that the Veteran had suffered a right shoulder injury during a motor vehicle accident during service.  A July 2009 VA examination concluded that the right shoulder examination and x-rays were normal.  However, a subsequent July 2009 examination essentially indicated that the Veteran has myofascial pain syndrome, the same diagnosis as was made during service.  In addition, 2013 VA clinical records diagnosed impingement syndrome as well as right rotator cuff tendinopthy.

Lay evidence can be competent and sufficient to establish a diagnosis. Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran clearly suffered right shoulder injury during service and thereafter failed to meet the minimum physical fitness standards.  She reports that she has suffered from right shoulder pain since that time.  Her statements are competent and credible.  She has a diagnosis identical to one made during service, as well as other diagnoses consistent with the inservice records.  Accordingly, service connection is warranted for right shoulder disability, variously diagnosed as myofascial pain syndrome, impingement syndrome, and right rotator cuff tendinopthy.

Left Knee Disorder

With regard to VCAA, the Veteran's claim of service connection for a left knee disorder is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a March 1998 rating decision, the RO denied service connection, in pertinent part, for a bilateral knee disorder.  The RO noted that during service, the Veteran was seen for complaints of knee pain.  Her post-service January 1998 VA examination revealed left patellofemoral syndrome and possible lateral meniscal pathology.  The RO stated that the Veteran did not have a bilateral knee condition for which compensation could be established; in other words, no current knee disability.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Bond.  The United States Court of Appeals for the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted VA's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's March 1998 rating decision is final.  38 U.S.C.A. § 7105.  

In conjunction with the current claim, additional medical evidence has been received.  In July 2009, the Veteran was afforded a VA examination.  The VA examiner concluded that there was no current knee disability.  However, the left knee x-rays showed mild degenerative changes.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, in 
Shade v. Shinseki, 24 Vet. App. 110 (2010, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  

The Board finds that the newly submitted evidence which shows degenerative joint disease of the left knee, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination for the claim that cannot be granted at this point.  Thus, the claim of service connection for a left knee disability  may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  New and material evidence has been received since the RO's March 1998 decision; thus, the claim of service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



ORDER

The appeal as to the issue of service connection for fibromyalgia is dismissed.

Right shoulder disability, variously diagnosed as myofascial pain syndrome, impingement syndrome, and right rotator cuff tendinopthy is granted.  

The application to reopen the claim of service connection for a left knee disorder is granted.  


REMAND

With regard to the claim of service connection for a left knee disorder and whether new and material evidence has been presented to reopen a claim of service connection for right knee disorder, the Veteran has not been issued VCAA notice.  The January 2007 and March 2008 VCAA notices did not address those claims.  Thus, VCAA notice must be sent to the Veteran.  

The  Veteran indicated that she planned to be examined by her medical provider on July 31, 2010.  She should be requested to submit those records or sign the appropriate release so that VA may obtain those records.  In addition, her updated records from the Houston VA Medical Center should be obtained.  

The Board notes that the Veteran has not been examined in 5 years and it appears that her medical status may have changed.  Thus, rather than a medical addendum, she should be afforded a VA examination to determine if current knee and right ankle disabilities are etiologically related to service.  It is noted that although the July 2009 VA examination found no right ankle disability, July 2009 x-rays showed abnormality.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice pertaining to the issues of service connection for a left knee disorder and whether new and material evidence has been presented to reopen a claim of service connection for right knee disorder.

2.  Notify the Veteran that she may submit her medical records from an examination on July 31, 2014 (or at another date if so scheduled).  She may also provide the appropriate medical release(s) and VA will attempt to obtain those records.  

3.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Houston VA Medical Center.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current knee and right ankle disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee, right knee, and right ankle disability, including, but not limited to, degenerative changes of the left knee and right ankle enthesophyte at the insertion of the Achilles Tendon, had its clinical onset during service, if arthritis was present within one year of service discharge, or is related to any in-service disease, event, or injury, to include reports of patellofemoral syndrome and right ankle sprain 

 The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


